Citation Nr: 9915997	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-29 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include extraschedular entitlement to 
pension under the provisions of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from February 1954 to October 
1959.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the August 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied a 
permanent and total rating for pension purposes.  

The case was previously before the Board in October 1997 when 
it was remanded for further evidentiary development. 

REMAND

Included in the remand in October 1997, the Board requested a 
thorough VA examination.  Although the RO scheduled an 
examination on two occasions, each time the veteran was 
unable to report for examination because by the time he was 
scheduled he was incarcerated.  In July 1998 the veteran 
wrote to the RO and advised that he missed his examination 
because he was in jail.  He indicated he had been released 
and requested another examination.  By the time the second 
examination was scheduled the veteran was again in jail.  The 
veteran's representative wrote to the district court 
requesting assistance in having the veteran transported to 
the VA Medical Center (VAMC) for examination.  In the January 
1999, request it was noted that the veteran could be 
transported to the medical facility if ordered by the court.  
The request was denied by the reviewing judge.  In her letter 
of denial the judge indicated that "[u]nless a deadline 
exists whereby [the veteran's] rights may be extinguished," 
the request for transportation to the VA Medical Center 
(VAMC) for an examination would not be granted.  The judge 
further indicated that the veteran was currently serving a 
lengthy sentence for several misdemeanor offenses.

In this regard the law provides that when entitlement to 
pension benefits cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails, to report for such examination, or 
reexamination, the claim shall be denied. 38 C.F.R. § 3.655 
(1998).  Although the veteran could reopen his claim when he 
is no longer incarcerated, his entitlement to benefits, if 
established, would not be effective until the date of the new 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).

The U. S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that assistance 
in developing the claims of incarcerated veterans must be 
tailored to the unique and peculiar circumstances of 
incarceration.  Special measures are warranted in those cases 
where a veteran is unable, due to incarceration, to report 
for a VA examination. Bolton v. Brown, 8 Vet. App. 185 
(1995); Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In this case VA has been put on notice that additional 
efforts are required to fulfill its duty to assist the 
veteran in the development of the evidence pertinent to his 
claim.  The RO should advise the court of the legal deadlines 
affecting the veteran's claim, and the adverse consequences 
which could result, including the denial of his claim, if an 
examination can not be accomplished.  These circumstances 
arguably constitute good cause for the district court to have 
transportation provided to permit the veteran to report for 
an examination at the VAMC.  

In the event that this is not possible, efforts should be 
undertaken to arrange for the veteran's examination at his 
incarceration facility.  The RO should document all efforts 
taken to obtain an examination of the appellant, as per 
Bolton, 8 Vet. App. at 191.  If the examination cannot be 
conducted or any of the instructions, e.g., availability of 
the claims folder to the examiner, cannot be accomplished, 
the RO should document the reasons in the claims folder.  

It is noted further that the Court has provided directives 
regarding the adjudication of pension cases.  In the case of 
Roberts v. Derwinski, 2 Vet.App. 387(1992) the Court held 
that each disability in a pension case must be assigned a 
percentage rating, that the RO should discuss the diagnostic 
codes used in denying a claim, that a rating decision may not 
be based on an examination which was conducted before all 
relevant evidence was gathered, and that the effect of pain 
on employability must be addressed.  In Brown v. Derwinski, 2 
Vet.App. 444 (1992), the Court held that a pension claim must 
be considered under both the average person, 38 U.S.C.A. 
§ 1502(a) (West 1991); 38 C.F.R. § 4.15 (1992), and the 
unemployability standards, 38 C.F.R. §§ 3.321, 4.17 (1992). 

Accordingly, the case is REMANDED for the actions listed 
below.  


1.  The RO should write to the judge who 
considered the prior request for 
transportation, advising her of the 
applicable legal deadlines and their 
impact on the veteran's claim as outlined 
above, and request that the veteran be 
provided transportation in order to 
report for a VA examination.  

2.  Unless it is impossible due to the 
veteran's incarceration, he should be 
provided appropriate examinations to 
determine the nature and extent of all 
disabilities present.  In the event that 
the veteran can not be transported to a 
VAMC, efforts should be undertaken and 
documented, to arrange for the required 
examinations to be conducted at his 
incarceration facility.  

If possible the examiners should review 
the entire claims folder before 
evaluating the veteran.  All indicated 
tests should be conducted, and all 
clinical findings and diagnoses clearly 
set forth in the examination report.  
Each examiner should render an opinion as 
to what effect the disabilities found 
have on the veteran's ability to work, 
and state whether the veteran's disabling 
conditions are susceptible to improvement 
through appropriate treatment.  In 
particular, the effect of pain on 
employability should be discussed.  All 
opinions should be supported by reference 
to the medical evidence.

3.  When the requested development has 
been completed to the extent possible, 
the case should be reviewed by the RO and 
a rating action prepared which lists all 
of the veteran's disabilities and the 
percentage evaluation assigned each 
disability.  If the decision remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case which 
includes a recitation of the percentage 
rating for each diagnosed disability; 
which cites the appropriate diagnostic 
codes and provides a discussion of their 
applicability to the veteran's 
disabilities; and which discusses the 
application of the two standards (average 
person and unemployability under 38 
U.S.C.A. § 1502(a) (West 1991); 38 C.F.R. 
§§ 3.321, 4.15, and 4.17 (1992)) by which 
a permanent and total disability rating 
for pension purposes may be assigned.  
The appellant and his representative 
should then be given an opportunity to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Steven L. Cohn 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


